Citation Nr: 1429421	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-24 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to January 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  

In January 2009, the Veteran initially filed a claim for entitlement to service connection for bilateral knee disabilities, which was denied in a March 2009 rating decision.  The Veteran did not submit a notice of disagreement with respect to the March 2009 rating decision.  Although the Veteran did not expressly disagree with the March 2009 rating decision, new and material evidence was received in connection with the claim before the expiration of the appellate period of the March 2009 rating decision.  Specifically, VA medical records dated within one year of the March 2009 decision were associated with the claims file.  These March 2009 (dated subsequent to the March 2009 rating decision) and November 2009 VA treatment records show treatment for bilateral knee problems.  Because VA was in receipt of new and material evidence prior to the expiration of the appeal period, the evidence will be considered as having been filed in connection with the claim pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Entitlement to service connection for bilateral knee disabilities was reconsidered and denied in a December 2009 rating decision.  Thereafter, the Veteran submitted a January 2010 statement requesting reconsideration of the claim.  The Board finds that such statement may be reasonably construed as a notice of disagreement with the December 2009 rating decision.  (A timely substantive appeal was received within 60 days of issuance of the statement of the case.)  A February 2010 rating decision again denied entitlement to service connection for left and right knee disabilities.  In December 2010, the Veteran expressed continued disagreement with respect to his bilateral knee claim.  Thus, the December 2009 rating decision is the proper decision that is on appeal for these issues rather than the subsequent February 2010 rating decision.

Additional evidence was received by VA subsequent to the June 2012 supplemental statement of the case.  In August 2012, the Veteran's representative submitted an August 2012 medical letter and waived review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2013).  However, other evidence, including additional May 2013 VA treatment records, which indicate treatment for knee pain, have been associated with the electronic record.  Neither the Veteran's representative nor the Veteran has waived RO review of this additional evidence.  However, as these claims must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The issues of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), and to include as secondary to tinnitus, entitlement to a total rating for compensation based on individual unemployability, and increased ratings for tinnitus and hearing loss, have been raised by the record, in May 2014 claims, associated with the electronic record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally the Veterans Appeals Control and Locator System (VACOLS) also indicates the existence of a October 2012 notice of disagreement with respect to an increased rating for hearing loss as well as an August 2013 statement of the case and a September 2013 substantive appeal and that a hearing before a Decision Review Officer is scheduled for July 2014.  However, the record indicates that this issue has not yet been certified to the Board.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran has not yet been afforded a VA examination in connection with his claims for entitlement to service connection for left and right knee disabilities.  VA treatment records document reports of bilateral knee pain.  A March 2011 VA treatment records noted serious knee cellulitis, septic arthritis and serious acute arthritis and an April 2012 treatment record indicated a postoperative diagnosis of degenerative complex tear posterior horn medial meniscus.  The Veteran, in July 2012 testimony, stated that he sought treatment for a right knee injury during service.  The Veteran further testified that he believed his knee pain was caused by parachute jumps in service, or, in the alternative, as due to exposure to cold weather in service.  Also of record is an August 2012 private medical letter that links the Veteran's knee pain to service.  The Veteran also testified that he was told by his doctor that his left knee arthritis could be because of his problems with his right knee, which raises the theory of secondary service connection.  Here, given that there is evidence that the Veteran has knee pain and evidence of an in-service event and that there is at least an indication that the two may be linked, the Board finds that the claim must be remanded to allow for a VA examination.  In addition to a clinical examination, a medical opinion should be provided as to whether the Veteran has a left or right knee disability that is attributable to his active service. Additionally, the left knee claim should also be addressed on a secondary basis to any right knee disability.  See McLendon, 20 Vet. App. at 81.  

The Board notes that although there are service treatment records associated with the claims file, they do not appear to be complete.  In this regard, the record contains only copies of service examinations, dated October 1976 and October 1979, as well as dental records.  However, additional service treatment records, including a separation examination, are not associated with the claims file.  The Veteran stated, in July 2012 testimony, that he sought treatment in service for a right knee injury.  Therefore, the Board finds an attempt to obtain any outstanding service treatment records is warranted.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Additionally, a March 2014 rating decision referenced review of certain documents that are not associated with the claims file.  These documents include two application for benefits, each received in November 2012, as well as evidence received in November 2012, April 2013 and September 2013.  Also, as described above, VACOLS indicates the existence of a October 2012 notice of disagreement with respect to an increased rating for hearing loss as well as an August 2013 statement of the case and a September 2013 substantive appeal; however, these documents are not associated with the claims file.  Thus, on remand all documents referenced in the March 2014 rating decision, and in VACOLS for an increased rating for hearing loss should be associated with the claims file.  Id.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

Accordingly, the case is REMANDED for the following actions:

1.  Again attempt to obtain any outstanding service treatment records, in particular service treatment records related to the Veteran's treatment for a right knee injury.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Associate with the claims file all documents referenced in a March 2014 rating decision, to include two applications for benefits, each received in November 2012, as well as evidence received in November 2012, April 2013 and September 2013.  Additionally, documents referenced in VACOLS for an increased rating claim for hearing loss, to include an October 2012 notice of disagreement, an August 2013 statement of the case and a September 2013 substantive appeal, should also be associated with the claims file.  The Veteran and his representative must be notified of any inability to obtain the identified documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any right knee and/or left knee disabilities that were diagnosed during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, electronic records and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide address the following: 

a.  If a right knee and/or a left knee disability is diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed right and/or left knee disability was present in service, was caused by service, is otherwise related to service.  

b.  If the answer to the above question is no, and right knee and left knee disabilities are diagnosed, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability (if diagnosed) was caused or aggravated by the right knee disability, or vice versa.

Consideration should be given to the Veteran's theory that his left and right knee problems are related to parachute jumps, or in the alternative, as due to exposure to cold weather in service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



